156 U.S. 46 (1895)
STUART
v.
EASTON.
No. 151.
Supreme Court of United States.
Argued January 15, 1895.
Decided January 21, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Mr. C. Berkeley Taylor and Mr. A.T. Freedley, (with whom was Mr. W. Brooke Rawle on the brief,) for plaintiff in error.
Mr. H.J. Steele for defendants in error.
THE CHIEF JUSTICE: Plaintiff in error is described throughout the record as "a citizen of London, England," and the defendants as "corporations of the State of Pennsylvania." As the jurisdiction of the Circuit Court confessedly depended *47 on the alienage of plaintiff in error, and that fact was not made affirmatively to appear, the judgment must be reversed at the costs of plaintiff in error, and the cause be remanded to the Circuit Court with leave to apply for amendment and for further proceedings. Bingham v. Cabot, 3 Dall. 382; Mossman v. Higginson, 4 Dall. 12; Capron v. Van Noorden, 2 Cranch, 125; Jackson v. Twentyman, 2 Pet. 136; Conolly v. Taylor, 2 Pet. 556; Brown v. Keene, 8 Pet. 115; Robertson v. Cease, 97 U.S. 646; Börs v. Preston, 111 U.S. 252, 263; Denny v. Pironi, 141 U.S. 121; Horne v. George H. Hammond Co., 155 U.S. 393.
Judgment reversed.